J. H. Gaut, Spl. Judge,
upon rehearing, delivered the following opinion:
This cause has been heard at the present term, and an opinion of the court announced, and the cause has been reheard. The bill was filed 29th of June, 1877, and the subpoena to answer was served on defendant on the 3d of September, 1877, notifying him to appear and answer the bill at the next ensuing term, to meet on the 3d Monday of September, 1877. On the first day of the next term, 1877, of the chancery court at Knoxville, being the return term of the subpoena to answer, the defendant filed a plea in abatement, in which he, in substance, averred that at the time of the service of the subpoena to answer on him, he was in attendance on the criminal court for the county of Knox, then open and holding its regular September term, as a regular juror, duly summoned as such, to attend the court during that term. The plea was to the whole bill, and prayed the judgment of the court whether or not the suit should be abated and the bill dismissed.
The complainants set the plea down for hearing on its sufficiency in law, and the chancellor held it insufficient and overruled it. The defendant then moved the court for leave to file an answer to the bill, which was granted, and defendant filed his answer as a cross-bill. The cross-bill was dismissed on motion for want, of equity. The cause then progressed to a final hearing on its merits, and the chancellor rendered a decree-removing the cloud sought to be removed by the-*651bill from the title to the land, and decreed the possession of the land to complainants, and adjudged' the rights and equities of the parties. The defendant-appealed.
The principal ground of reversal insisted upon by-defendant’s counsel is, that the chancellor erred in overruling the defendant’s plea in abatement. They most strenuously insist that defendant’s plea was a valid defense under secs. 2902, sub-sec, 2, and 4008 of the Code. From a careful review of all the authorities relied upon, we are satisfied that the position assumed, in the aspect of this case, is untenable.
If the defendant desired to rest his defense on his plea, and desired the action of this court upon it, he-should not have plead his plea in bar to the merits of the case. In other words, when the defendant appealed and filed his answer, he waived his remedy and defense by his plea in abatement, and submitted to the jurisdiction of the court and got all he was entitled to — a fair trial of his cause on its merits. By this means the ends of justice were attained. Any other view of the case would have the effect, to produce long delay in the settlement of the rights of' litigants.
The defendant cannot waive his defense under his-plea, and submit to the jurisdiction of the court, and have a fair trial on the merits, and if it result unfavorable to him, abandon his plea in bar, and again rely on his plea in abatement. If he desires the judgment of this court on the sufficiency of his plea, he-must abide by it and decline to plead over.
*652The result is, that we adhere to the opinion heretofore announced at this term, and dismiss defendant’s petition to rehear, and a decree will be drawn accordingly.